DETAILED ACTION
1. Applicant's response, filed 21 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 2-3, 5, and 8 are cancelled.
Claims 19-23 are newly added.
Claims 1, 4, 6-7 and 9-23 are currently pending and under examination herein.
Claims 1, 4, 6-7 and 9-23 are rejected.

Priority
4. The instant application claims the benefit of priority to European Application No. 17153796.2 filed 30 January 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. As such, the effective filing date of the claimed invention is 30 January 2017.

Drawings
5. The drawings filed 21 January 2022 are objected to because they do not comply with 37 CFR 1.84(u)(1). Specifically, Figure 10A includes different partial views that are executed on one or more pages and labeled as Figure 10A(cont’d). 37 CFR 1.84(u)(1) sets forth that different views must be identified by the same number followed by a capital letter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
6. Applicant’s arguments with respect to the drawings no longer being executed in color are persuasive and this ground of objection is withdrawn above (pg. 11 and pg. 20, para. 2 of Applicant’s Remarks).

7.  Applicant’s arguments regarding the partial views have been considered and are persuasive only in part as the amended drawings still contain different partial views for Fig. 10A executed on two pages but labeled improperly (pg. 11 and pg. 21, para. 3 of Applicant’s remarks). 

Specification
8. The abstract of the disclosure is objected to because the abstract includes phrases that can be implied, i.e. the present disclosure pertains to and the present disclosure describes,.  Correction is required.  See MPEP § 608.01(b).

9. The objection to the disclosure is withdrawn in view of the amendments filed 21 January 2022.  

Response to Arguments
10. Applicant’s arguments with respect to the amendments to the abstract have been fully considered but are not persuasive because the amendments to the abstract still recite phrases that can be implied (pg. 20, para. 5 of Applicant’s Remarks).

Claim Interpretation
11. Claim 11, and those claims dependent therefrom, recite “the patient has a low risk of an adverse event upon continued treatment with the ESA as determined with a method according to claim 1”. Based on Applicant’s remark on pg. 21, para. 8 of Applicant’s Remarks filed 21 January 2022, it is interpreted that this limitation defines a process by which the risk category of the patient was previously identified, and thereby acts as a product-by-process limitation (see MPEP 2113). 

Claim Objections
12. The objections to claims 4-6, 12-13, 15, and 18 are withdrawn in view of the claim amendments filed 21 January 2022.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
13. The rejection of claims 1, 3-7, 9-13, and 15-17 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 21 January 2022. 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14. The previously recited rejection of claims 3-6 and 9-18 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 21 January 2022 and Applicant’s remarks regarding claim 11 on pg. 21, para. 8 of Applicant’s remarks filed 21 January 2022. However, the claim amendments have necessitated a new grounds of rejection for some of the claims. 

15. Claims 14, 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 14 recites “wherein the method comprises the steps of obtaining the blood samples of said patient in the first 1 to 5 weeks of the ESA treatment, and calculating therefrom the patient’s individual risk of an adverse event upon continued treatment with the ESA”. Claim 11, from which claim 14 depends, recites “A method for treating anemia in a patient … when the patient has a low risk of an adverse event upon continued treatment with the ESA as determined with a method according to claim 1”. As discussed in the claim interpretation section above, the limitation for determining the risk of the adverse event according to the method of claim 1 is interpreted to be a product-by-process limitation that defines how the risk was determined previously to the performance of the method. It is unclear if the limitations of claim 14 are intended to recite new steps for in the method of claim 14 for determining a risk of an adverse event that is distinct from the risk recited in claim 11 or if these steps are intended to refer to the method of claim 1 that was previously used to determined the risk of an adverse event. In either interpretation, it is further unclear if these new steps are intended to determine a second risk value that is distinct from the risk value previously determined according to the method of claim 1 or if these steps are intended to replace the method of claim 1 for determining the risk. For examination purposes, it is interpreted that these limitations are intended to further limit the method of claim 1 that was used to previously determine that patient is at a low risk of an adverse event according to the method of claim 1. 
Claim 16 recites “wherein the method comprises the steps of (a) Administering to the patient a ESA dose for the first 1 to 5 weeks, (b) Obtaining the blood samples from the patient during the first 1 to 5 weeks, (c) Determining from the blood samples the patient's risk of an adverse event upon continued treatment with the ESA, (d) Administering to the patient ESA after the first 1 to 5 weeks if the patient is at low risk of an adverse event upon continued treatment with the ESA, or (e) Administering to the patient a blood transfusion after the first 1 to 5 weeks if the patient is at high risk of an adverse event upon continued treatment with the ESA. However, claim 11, from which claim 16 depends, recites “A method for treating anemia in a patient … when the patient has a low risk of an adverse event upon continued treatment with the ESA as determined with a method according to claim 1”. As discussed in the claim interpretation section above, the limitation for determining the risk of the adverse event according to the method of claim 1 is interpreted to be a product-by-process limitation that defines how the risk was determined previously to the performance of the method. It is unclear if the limitations of claim 16 are intended to recite new steps for in the method of claim 16 for determining a risk of an adverse event that is distinct from the risk recited in claim 11 or if these steps are intended to refer to the method of claim 1 that was previously used to determine the risk of an adverse event. In either interpretation, it is further unclear if these new steps are intended to determine a second risk value that is distinct from the risk value previously determined according to the method of claim 1 or if these steps are intended to replace the method of claim 1 for determining the risk. It is also unclear if the risk of an adverse event is intended to be determined using the same equation recited in claim 1 or not. For examination purposes, it is interpreted that these limitations are intended to performed as part of the method of claim 11 and use the same equation as claim 1 for determining the risk of an adverse event.
Claim 17 recites “wherein the method comprises the steps of (a) Obtaining the blood samples from the patient before treatment, (b) Determining from the blood samples the patient's risk of an adverse event upon treatment with the ESA, (c) Administering to the patient ESA if the patient is at low risk of an adverse event upon continued treatment with the ESA, or (d) Administering to the patient a blood transfusion if the patient is at high risk of an adverse event upon continued treatment with the ESA”. However, claim 11, from which claim 17 depends, recites “A method for treating anemia in a patient … when the patient has a low risk of an adverse event upon continued treatment with the ESA as determined with a method according to claim 1”. As discussed in the claim interpretation section above, the limitation for determining the risk of the adverse event according to the method of claim 1 is interpreted to be a product-by-process limitation that defines how the risk was determined previously to the performance of the method. It is unclear if the limitations of claim 17 are intended to recite new steps for in the method of claim 17 for determining a risk of an adverse event that is distinct from the risk recited in claim 11 or if these steps are intended to refer to the method of claim 1 that was previously used to determine the risk of an adverse event. In either interpretation, it is further unclear if these new steps are intended to determine a second risk value that is distinct from the risk value previously determined according to the method of claim 1 or if these steps are intended to replace the method of claim 1 for determining the risk. It is also unclear if the risk of an adverse event is intended to be determined using the same equation recited in claim 1 or not. For examination purposes, it is interpreted that these limitations are intended to performed as part of the method of claim 11 and use the same equation as claim 1 for determining the risk of an adverse event.

Response to Arguments
16. Applicant's arguments regarding the rejections under 35 U.S.C. 112(b) filed 21 January 2022 have been fully considered but they do not pertain to the new grounds of rejection set forth above.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17. Claims 6 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Any newly recited portions herein are necessitated by claim amendment.
Claim 6 recites “wherein the number of ESA binding sites [EpoR] for said patient is alternatively determined by assessing the clearance of the administered ESA in a serum sample of said patient over time, and calculating from the clearance of said ESA using a non-linear dynamic pharmacokinetic (PK) ESA-EPO-R pathway model the amount of ESA binding sites in said patient [EpoR]” and claim 9 recites further limitations on the system of ordinary differential equations to accomplish this step. The use of the term “alternatively” indicates that the method for determining the number of ESA binding sites is intended to be used as a different method for calculating the number of binding sites and would thus replace or omit the method for determining the number of ESA binding sites in claim 1, from which claim 6 depends. A claim which does not further limit the subject matter and include every limitation of the claim from which it depends is not a proper dependent claim (see MPEP 608.01(n)(III)). 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Response to Arguments
16. Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. Applicant asserts that the amendment of “alternatively determined by” further limits claim 1 and is proper (pg. 21, last para. to pg. 22, para. 1 of Applicant’s Remarks). This argument is no persuasive. As set forth in MPEP 608.01(n)(III), a claim that omits a claim element or replaces a claim element with another is not a proper dependent claim. The amended claims recite that the number of ESA is alternatively determined by a different method, which replaces the method recited in claim 1 which a different method. This replacement is improper. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17. The rejection of claims 16-17 is withdrawn in view of the claim amendments filed 21 January 2022 and the Examiner’s interpretation of these amendments set forth in rejection of these claims under 35 U.S.C. 112(b) above. Specifically, the interpretation requires that the steps of claims 16-17 are required to be performed as part of the claimed method. Therefore, the claims integrate the recited judicial exception into a practical application that is a particular treatment for anemia in all embodiments of the invention. 

18. Claims 1, 4, 6-7, 9-15 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). It is noted that claims 14 and 16-17 recite limitations on a process carried out outside the metes and bounds of the invention to identify the risk category of the patient and therefore are not performed in the claimed invention. In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 1 recites determining from said samples the individual hemoglobin (Hb) degradation rate [Hb degr] for said patient, determining from said hemoglobin (Hb) degradation rate [Hb degr] the number of ESA binding sites [EpoR] for said patient, determining from (i) the individual Hb degradation rate, (ii), the number of ESA binding sites, and (iii) the last ESA dose administered, or ESA dose planned/calculated to be administered, to said patient [ESA], an accumulated risk factor [aRF], and stratifying the patient into a high risk or low risk group of experiencing an adverse event upon continued treatment with the ESA according to the [aRF], wherein the [aRF] is determined according to the following equation (1):                     
                        
                            
                                a
                                R
                                F
                            
                        
                        =
                        B
                        0
                        +
                        B
                        1
                        *
                        
                            
                                E
                                p
                                o
                                R
                            
                        
                        +
                        B
                        2
                        *
                        
                            
                                H
                                b
                                 
                                d
                                e
                                g
                                r
                            
                        
                        +
                        B
                        3
                        *
                        [
                        E
                        S
                        A
                        ]
                    
                , wherein B0=2.3518, B1=-2.5840, B2=-0.3957, and B3=-0.1374, and wherein the patient is stratified into a high group of experiencing an adverse event upon continued treatment with the ESA if the [aRF] is larger than about 0.18 for cancer patients, or wherein B0=-2.1927, B 1=0.5392, B2=-0.82877, and B3=0.0046426, and wherein the patient is stratified into a high group of experiencing an adverse event upon continued treatment with the ESA if the [aRF] is larger than about 0.37 for chronic kidney disease (CKD).
Claim 4 recites further limitations on the type of ESA being evaluated by the method.
Claim 6 recites wherein the number of ESA binding sites [EpoR] for said patient is alternatively determined by assessing the clearance of the administered ESA in a serum sample of said patient over time, and Calculating from the clearance of said ESA using a non-linear dynamic pharmacokinetic (PK) ESA-EPO-R pathway model the amount of ESA binding sites in said patient [EpoR].
Claim 7 recites wherein the individual hemoglobin (Hb) degradation rate [Hb degr] is determined by calculating from the hemoglobin concentration of the patient from at least two separate time points the patient's individual hemoglobin degradation rate (degradation of hemoglobin per time).
Claim 9 recites wherein said non-linear dynamic pharmacokinetic (PK) ESA-EPO-R pathway model is based on a system of the ordinary differential equations (ODE) and lists equations (2.1.) to (2.7.) as the specific system of ordinary differential equations utilized.
Claim 11 recites evaluating when the patient is identified as being in the low risk of an adverse event upon continued treatment with the ESA category. 
Claim 12 further limits the type of ESA.
Claim 14 recites calculating the patient’s individual risk of an adverse event upon continued treatment with an ESA.
Claim 18 recites calculating a subject specific hemoglobin degradation rate, calculating from the subject specific hemoglobin degradation rate and the hemoglobin concentration in the subject the number of ESA binding sites in the patient and the dosage of an ESA sufficient to treat the anemia in the subject using a non-linear dynamic pharmacokinetic (PK) hemoglobin (Hb) ESA-EPO-0R pathway model, determining from (i) the patient’s Hb degradation rate, (ii) the patient’s number of ESA binding sites, and (iii) the calculated dose sufficient to treat the anemia in the patient [ESA], an accumulated risk factor [aRF], stratifying the patient into a high risk or low risk group of experiencing an adverse event upon continued treatment with the ESA according to the [aRF], wherein the [aRF] is determined according to the following equation (1):                     
                        
                            
                                a
                                R
                                F
                            
                        
                        =
                        B
                        0
                        +
                        B
                        1
                        *
                        
                            
                                E
                                p
                                o
                                R
                            
                        
                        +
                        B
                        2
                        *
                        
                            
                                H
                                b
                                 
                                d
                                e
                                g
                                r
                            
                        
                        +
                        B
                        3
                        *
                        [
                        E
                        S
                        A
                        ]
                    
                , wherein B0=2.3518, B1=-2.5840, B2=-0.3957, and B3=-0.1374, and wherein the patient is stratified into a high group of experiencing an adverse event upon continued treatment with the ESA if the [aRF] is larger than about 0.18 for cancer patients, or wherein B0=-2.1927, B 1=0.5392, B2=-0.82877, and B3=0.0046426, and wherein the patient is stratified into a high group of experiencing an adverse event upon continued treatment with the ESA if the [aRF] is larger than about 0.37 for chronic kidney disease (CKD), and evaluating if the patient is in the low risk group of experiencing an adverse event.
These recitations include concepts of comparing, analyzing and evaluating data as well as making decision based on data that are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Specifically, the human mind is able to evaluate or determine differences in data and make decisions. Furthermore, the recited mathematical functions in the claims are able to be carried out with pen and paper, and therefore can also be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. Furthermore, carrying out the calculations of the hemoglobin degradation rate, the accumulated risk factor and the number of ESA binding sites according to the non-linear dynamic pharmacokinetic ESA-EPO-R pathway model requires performing a mathematical calculation as well as reciting the particular mathematical formula or equation within some of the claims, which falls under the “Mathematical concepts” grouping of abstract ideas. In addition, the instant claims recite a correlation between the level of hemoglobin present in an individual at two different time points and the risk of an adverse event upon continued treatment with an ESA, which is similar to the concept of a correlation between the presence of a compound in the a bodily sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the courts identified as a law of nature. As such, claims 1, 4, 6-7, 9-15 and 18-23 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that applies or uses the recited judicial exception to effect a particular treatment for a condition that is required to be applied in all embodiments of the invention. Rather, the instant claims recite additional elements that amount to mere data gathering activity, field of use limitations or instructions to apply a particular treatment that is not required to administered in all embodiments of the invention. Specifically, the claims recite the following additional elements:
Claim 1 recites providing patient samples of the patient undergoing ESA treatment for anemia from at least two time points and implicitly would require determining the hemoglobin levels in these samples.
Claims 4, 12 and 19-20 recite further limitations on the type of ESA.
Claim 8 recites that the patient samples are blood samples.
Claims 10, 13, 15 and 21-23 recite further limitations on the type of anemia or the type of condition associated with the anemia that the patient suffers from.
Claim 11 recites administering a therapeutically effective amount of an ESA when the patient has a low risk of an adverse event upon continued treatment with the ESA.
Claim 14 recites obtaining blood samples of the patient in the first 1 to 5 weeks of the ESA treatment.
Claim 18 recites determining/providing hemoglobin concentrations in the subject from at least two separate time points, determining the present hemoglobin concentration in the subject, and administering to the subject the calculated dosage of the ESA if the patient is in a low risk group of experiencing an adverse event upon continued treatment with the ESA.
The steps for providing patient samples and determining the hemoglobin levels in the samples are merely steps for performing clinical tests to provide input for the equations in the invention, which the courts have found to be mere data gathering activity that does not integrate the recited judicial exception into a practical application in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). The limitations for the type of ESA being administered to the patient and the type of anemia or condition associated with the anemia the patient has merely serve to identify the patient population that the claimed inventions are applied to, which the courts have found to be field of use limitations that do not integrate a recited judicial exception into a practical application in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012). While claims 11 and 18 recite that a particular treatment is applied, i.e. an ESA, claims 11 and 18 only require that this treatment is performed when the risk category is the low risk category. However, the claims also state earlier that the risk category can be identified as either a high risk or a low risk category. Therefore, in embodiments where the risk category is a high risk, there is no treatment applied and these embodiments are rejected under 35 U.S.C. 101. MPEP 2106.04(d0(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the recited judicial exception. It is noted that if the claims were amended to recite either only identifying the patient in the low risk category and administering the ESA, or amended to recite the two different possible treatments, ESA for low risk and blood transfusion for high risk that is currently recited in claims 16 and 17, then the claims would be patent eligible. However, as currently recited in the instant claims, the additional elements of the claims do not integrate the recited judicial exception into a practical application in all embodiments of the claims. As such, claims 1, 4, 6-7, 9-15 and 18-23 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activity or field of use limitations. The instant claims recite the following additional elements:
Claim 1 recites providing patient samples of the patient undergoing ESA treatment for anemia from at least two time points and implicitly would require determining the hemoglobin levels in these samples.
Claims 4, 12 and 19-20 recite further limitations on the type of ESA.
Claim 8 recites that the patient samples are blood samples.
Claims 10, 13, 15 and 21-23 recite further limitations on the type of anemia or the type of condition associated with the anemia that the patient suffers from.
Claim 11 recites administering a therapeutically effective amount of an ESA when the patient has a low risk of an adverse event upon continued treatment with the ESA.
Claim 14 recites obtaining blood samples of the patient in the first 1 to 5 weeks of the ESA treatment.
Claim 18 recites determining/providing hemoglobin concentrations in the subject from at least two separate time points, determining the present hemoglobin concentration in the subject, and administering to the subject the calculated dosage of the ESA if the patient is in a low risk group of experiencing an adverse event upon continued treatment with the ESA.
The limitations for determining the level of hemoglobin in patient samples, including blood samples are well-understood, routine and conventional. The courts have found that limitations for determining the level of a biomarker in blood by any means is well-understood, routine and conventional in  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Furthermore, the instant specification discloses at para. [0034] that methods of calculating hemoglobin concentration are well known in the art. The limitations for the type of ESA being administered to the patient and the type of anemia the patient has merely serve to identify the patient population that the claimed inventions are applied to, which the courts have found to be field of use limitations that do not provide significantly more than the recited judicial exception in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012). Regarding the treatment limitations, these limitations are not required to be performed in all embodiments of the invention and those embodiments without a treatment are found to fail the Step 2A, Prong 2 and thus in those embodiments, the additional element of the treatment step is not present and not present in the embodiments further evaluated under Step 2B. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 4, 6-7, 9-15 and 18-23  are not patent eligible.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
19. Applicant asserts that claims 1 and 18 recite the inventive concept of “stratifying the patient into a high risk or low risk group of experiencing an adverse event upon continued treatment with the ESA according to the [aRF], wherein the [aRF] is determined according to the following equation (1):                         
                            
                                
                                    a
                                    R
                                    F
                                
                            
                            =
                            B
                            0
                            +
                            B
                            1
                            *
                            
                                
                                    E
                                    p
                                    o
                                    R
                                
                            
                            +
                            B
                            2
                            *
                            
                                
                                    H
                                    b
                                     
                                    d
                                    e
                                    g
                                    r
                                
                            
                            +
                            B
                            3
                            *
                            [
                            E
                            S
                            A
                            ]
                        
                    , wherein B0=2.3518, B1=-2.5840, B2=-0.3957, and B3=-0.1374, and wherein the patient is stratified into a high group of experiencing an adverse event upon continued treatment with the ESA if the [aRF] is larger than about 0.18 for cancer patients, or wherein B0=-2.1927, B 1=0.5392, B2=-0.82877, and B3=0.0046426, and wherein the patient is stratified into a high group of experiencing an adverse event upon continued treatment with the ESA if the [aRF] is larger than about 0.37 for chronic kidney disease (CKD)” because this element is free from the prior art and therefore is not well-understood, routine and conventional (pg. 22, para. 3 to pg. 23, para. 1 and pg. 23, para. 3 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05.I sets forth: 
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
As set forth in the above rejection, the step of stratifying the patient into a high risk group or a low risk group based on the value of equation 1 set forth in the claims is part of the recited judicial exception itself. Therefore, these elements cannot provide the inventive concept as an inventive concept must be furnished by the additional elements of the claims. Furthermore, MPEP 2106.05(d) makes clear that only the additional elements are evaluated to determine if they recite something other than what is well-understood, routine and conventional.

20. Applicant asserts that claims 11-18 are directed to the treatment of anemia and require the administration of ESA to a patient based on the features that are free of the prior art and thus the claims amount to significantly more (pg. 23, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, while claims 11 and 18 recite that a particular treatment is applied, i.e. an ESA, claims 11 and 18 only require that this treatment is performed when the risk category is the low risk category. However, the claims also state earlier that the risk category can be identified as either a high risk or a low risk category. Therefore, in embodiments where the risk category is a high risk, there is no treatment applied and these embodiments are rejected under 35 U.S.C. 101. MPEP 2106.04(d0(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the recited judicial exception.

Claim Rejections - 35 USC § 103
21. The rejection of claims 1, 4, and 6-18 under 35 U.S.C. 103 as being unpatentable over Steiert et al. (WO 2015/193462 A2) in view of Ogawa et al. (Int Urol Nephrol 2014, 46, pgs. 151-159) is withdrawn in view of the claim amendments filed 21 January 2022.

Conclusion
22. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
23. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631